Citation Nr: 1430999	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for mitral insufficiency, claimed as tightness in the chest (a heart disability). 

2.  Service connection for mitral insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1987 to March 1990, and November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2013, the appellant testified at a Central Office hearing in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The claim for service connection for a heart disability was most recently denied by an August 2008 rating decision; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.  

2.  Evidence received since the August 2008 rating decision is not cumulative, pertains to the basis of a prior final denial of service connection, so raises a reasonable possibility of substantiating the claim for service connection for a heart disability. 

3.  The Veteran's heart disability preexisted service as it was noted upon service entrance. 

4.  The preexisting heart disability was permanently worsened during active service. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision, which denied service connection for mitral insufficiency, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The criteria for reopening service connection for mitral insufficiency are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for mitral insufficiency are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is reopening and granting service connection for a heart disability.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.



Reopening of Service Connection for a Heart Disability

Generally, a claim, which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied the claim for service connection by an August 2008 rating decision on the basis that the Veteran's heart disability was not aggravated during active service.  The Veteran was notified of this decision and of procedural and appellate rights by letter in August 2008.  He did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2013).  To be material, the evidence with respect to this issue must tend to show that the heart disability was aggravated by (worsened beyond its natural progression during) active service. 

The Board finds that there is sufficient evidentiary basis to reopen service connection for a heart disability.  The new evidence includes VA and private post-service treatment records, service personnel records, a February 2011 RO hearing transcript, Social Security Administration (SSA) records, a September 2013 Board hearing transcript, a November 2013 opinion by W.P., M.D., and the Veteran's lay statements.  The Board finds that the evidence cited above is new in that it has not previously been received and is not cumulative or redundant of evidence previously of record.

In the November 2013 private opinion, W.P., M.D., opines that the Veteran's aortic stenosis was aggravated beyond the natural progression of the disease by the Veteran's active duty service during the Gulf war.  The Board finds this evidence to be material because it addresses a previously unestablished fact, which is that the preexisting heart disability was aggravated during active service.  For these reasons, the Board finds the newly-received evidence to be both new and material to reopen service connection for a heart disability.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board will consider service connection for a heart disability on the merits below.

Service Connection for a Heart Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2013). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service.  See VAOPGCPREC 3-2003.  

The Veteran seeks service connection for a heart disability.  Specifically, he claims that his preexisting heart disability was aggravated during active duty as a result of heat exposure, physical exertion, and exposure to toxic fumes from oil fires.

The Board finds that the Veteran's heart disability preexisted service and was "noted" upon service entrance.  In April 1964, the Veteran was diagnosed with valvular aortic stenosis by a cardiac catheterization.  Review of the Veteran's service treatment records show that, upon enlistment, clinical evaluation of the heart was normal as reflected on the January 1987 report of medical examination; however, the January 1987 examination report also noted that the Veteran had a cardiac murmur evaluation at age 6.  In a concurrent report of medical history, the Veteran noted his history of cardiac murmur and the 1964 catheterization.  Therefore, the Board finds that a heart disability was "noted" upon entry into active service.  38 C.F.R. § 3.304(b).  Accordingly, in order to establish service connection for a heart disability, there has to be a showing of aggravation (worsening beyond normal progression) of the heart disability during service.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the preexisting heart disability was aggravated by (worsened during) active service.  Service treatment records show that the Veteran was treated for heat exhaustion and dehydration in July 1989 and was discharged to light duty due to the preexisting diagnosis of valvular aortic stenosis.  The physician noted that the Veteran had been diagnosed with aortic stenosis by a cardiac catheter in service in June 1989.  A November 1989 echocardiogram showed a normal evaluation.  The April 1991 service separation examination showed a normal evaluation of the heart but noted that the Veteran complained of chest tightness with high temperatures, exercise, or heavy lifting; the concurrent report of medical history reflected the same complaints. 

Post-service treatment records reflect that the Veteran has been treated for a heart condition.  However, an October 1992 Reserve profile examination documented that the Veteran denied any complaints of dizziness, faintness, shortness of breath, palpitations, blood pressure problems, or cardiac problems; the examination also indicated a normal evaluation of the heart and noted the preexisting history of aortic stenosis. 

A private opinion by W.P., M.D., favorably supports a finding that the preexisting heart disorder was aggravated by active service.  The private physician then opined that the Veteran's aortic stenosis was certainly aggravated by the heat exposure and physical exertions while on active duty, including service in the Gulf War, and that it is at least as likely as not that exposure to smoke and hydrocarbons during the Gulf War aggravated the Veteran's heart condition beyond the natural progression of the disease.  In reaching this conclusion, Dr. W.P. indicated that he had treated the Veteran since February 1997, and that the Veteran certainly had congenital bicuspid aortic stenosis prior to service, but did not have any symptoms related to such disability at the time of entrance into service and was able to pass his service induction examination to join the military 10 years prior.  

Dr. W.P. reasoned that evidence of more rapid progression of heart disease in patients with bicuspid valves suggests that aortic stenosis pathogenesis involves multifactorial processes.  The private physician stated that studies have found that, while smoking cigarettes is a risk factor for progression of the disease resulting in percentage reduction in the aortic valve area per year in patients with aortic stenosis, exposure to burning oil wells and various other toxins are more dangerous than cigarette smoke.  

The Board finds this opinion to be competent, credible, and probative evidence that the Veteran's preexisting heart disability was aggravated beyond its natural progression during active duty.  The evidence of record shows that the Veteran had heat exposure, physical exertion, and exposure to toxic fumes from oil fires during service, and that he sought treatment for symptoms of a heart disability during service, to include chest tightness and pain.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the preexisting heart disability underwent aggravation by (worsening beyond its normal progression during) service to warrant service connection for the heart disability of mitral insufficiency.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, service connection for mitral insufficiency is reopened. 

Service connection for mitral insufficiency is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


